DETAILED ACTION
Claims 1-15 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/07/2020 and 12/08/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2016/0055674 to Mullins et al. in view of U.K. PGPubs GB2524269 to Ashforth et al., further in view of U.S. PGPubs 2004/0104935 to Williamson et al..

Regarding claim 1, Mullins et al. teach a server (Fig 1, par 0036), comprising: 
a communication interface to establish a communication session with a virtual reality (VR) system to receive room identification information (Fig 1, par 0036, par 0044, par 0047, par 0059, a network is used to connect server to a AR device (HMD)); 
a memory to store a plurality of VR maps for a plurality of different rooms (par 0041, par 0046, par 0052, par 0067-0069, par 0073, The database 710 may store a sensing device dataset 712, a map dataset 714, and a parameters dataset 716. The sensing device dataset 712 may store a database of images of sensing devices and corresponding identifiers and parameters. The sensing device dataset 712 may tie a particular sensing device with a particular machine or a particular location in a factory. The map dataset includes a floor plan map of a physical environment (e.g., factory), or a map of machine locations”); 
a processor communicatively coupled to the communication interface and the memory (Figs 1 and 7, par 0071-0072, “FIG. 7 is a block diagram illustrating modules (e.g., components) of the server 110. The server 110 includes a sensor interface 701, a processor 702, and a database 710. The sensor interface 701 may communicate with the sensors 112 (FIG. 1) to receive real time data”), the processor to compare the room identification information to the plurality of different rooms stored in the memory to identify a room of the plurality of different rooms ((par 0025, par 0040-0042, par 0044, par 0052, , par 0065-0068, par 0072-0073, par 0075, “The physical object may include a visual reference (e.g., a recognized image, pattern, 101 identifies feature points in an image of the analog and digital sensing devices A 116, B 118 to determine different planes (e.g., edges, corners, surface, dial, letters). The head mounted device 101 may also identify tracking data related to the analog and digital sensing devices A 116, B 118 (e.g., GPS location of the head mounted device 101, orientation, distance to analog and digital sensing devices A 116, B 118). If the captured image is not recognized locally at the head mounted device 101, the head mounted device 101 can download additional information (e.g., 3D model or other augmented data) corresponding to the captured image, from a database of the server 110 over the network 108….the analog and digital sensing devices A 116, B 118 in the image are tracked and recognized remotely at the server 110 using a remote context recognition dataset or any other previously stored dataset of an AR application in the server 110. The remote context recognition dataset module may include a library of virtual objects or augmented information associated with real-world physical objects or references”, “the feature points module 302 may determine feature points of the object based on several image frames of the object. The feature points module 302 also determines the identity of the object using any visual recognition algorithm. In another example, a unique identifier may be associated with the object. The unique identifier may be a unique wireless signal or a unique visual pattern such that the recognition module 210 can look up the identity of the object based on the unique identifier from a local or remote content database”; “The sensing device 712 may store a database of images of sensing devices and corresponding identifiers and parameters. The sensing device dataset 712 may tie a particular sensing device with a particular machine or a particular location in a factory. The map dataset includes a floor plan map of a physical environment (e.g., factory), or a map of machine locations. The parameters dataset 716 may include safety parameters associated with each sensing device” …identify the object content in particular location using predefined objects or machine vision from previously stored dataset), identify a VR map from the plurality of VR maps associated with the room (par 0026, par 0055-0061, par 0064-0065, par 0067, par 0073, par 0075-0076, “the AR content mapping module 216 determines the position and size of the rendered object to be displayed in relation to an image or a view of the analog sensing device. For example, the AR content mapping module 216 may map and display animation or other graphics as a layer on top of the sensing device. The AR content mapping module 216 may track the image of the sensing device and render the virtual object based on the position of the image of the sensing device in a display of the head mounted device 101. In another example, the AR content mapping module 216 may render portions of the objects or the scene in different colors based on the data extracted from the sensing device. … the AR content mapping module 216 may include a local rendering engine that generates a visualization of a 3D virtual object overlaid on (e.g., superimposed upon, or otherwise displayed in tandem with) an image of a physical object captured by a camera of the head mounted device 101 in the display 204 of the head mounted device 101”, “The sensing device dataset 712 may tie a particular sensing device with a particular machine or a particular location in a factory. The map dataset includes a floor plan map  … generate a AR content map based on identified information), and transmit the VR map to the VR system via the communication session (par 0032, par 0057, par 0063-0064, par 0075-0076, “the head mounted device 101 receives a visualization model corresponding to the object from the server 110”).  
But Mullins et al. keep silent for teaching identify a VR boundary map from the plurality of VR boundary maps associated with the room, and transmit the VR boundary map to the VR system via the communication session.
In related endeavor, Ashforth et al. teach identify a VR boundary map from the plurality of VR boundary maps associated with the room (Figs 1 and 5, page 6, line 29-36, generate a boundary map inside a room for a VR user), and transmit the VR boundary map to the VR system via the communication session (page 3, line 13-19, page 4, line 1-17, page 5, line 1-7, page 11, line 12-24, transmit the generated boundary map to HMD device with wire or wireless connection).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Mullins et al. to include identify a VR boundary map from the plurality of VR boundary maps associated with the room, and transmit the VR boundary map to the VR system via the communication session as taught by Ashforth et al. to provide a VR boundary maps associated within the boundaries of the real world space (such as room) in a VR device to enhance the user's sense of presence and immersion in the virtual world.
a memory to store a plurality of VR boundary maps for a plurality of different rooms.
In related endeavor, Williamson et al. teach a memory to store a plurality of VR boundary maps for a plurality of different rooms (par 0022, “A preferred embodiment of the invention provides a head mounted display (HMD) that contains a video camera and a video display. A plurality of target markers are distributed within a virtual environment room. Each target is distinct from all other targets in the virtual environment room and distinct from rotated versions of itself”, par 0083-0085, “Shape from Silhouette is usually used to generate a voxel model, which is a 3D data structure where space is divided into a 3D grid, and each location in space has a corresponding memory location. The memory locations contain a value indicating whether the corresponding location in space is occupied or empty. Some researchers have used Shape from Silhouette to generate a voxel model, from which they produce a range map that they can use as a basis for IBR”).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Mullins et al. as modified by Ashforth et al. to include a memory to store a plurality of VR boundary maps for a plurality of different rooms as taught by Williamson et al. to use a range map  as a basis for Image-Based Rendering to provide a virtual reality immersion system that tracks a user's position in a virtual environment using a set of target markers distributed throughout a room.

Regarding claim 6, Mullins et al. as modified by Ashforth et al. and Williamson et al. teach all the limitation of claim 1, and further teach wherein the room identification information comprises dimensions of the room, a unique feature of the room, or data read from a bar code in the room (Mullins et al.: par 0041, par 0051, par 0065, Williamson et al.: par 0152).

Regarding claim 7, Mullins et al. as modified by Ashforth et al. and Williamson et al. teach all the limitation of claim 1, and Williamson et al. further teach further comprising: WO 2019/231463PCT/US2018/035585 15 a conversion unit to convert the VR boundary map from an agnostic format into a format associated the VR system (par 0066-0068, “A method for encoding this 3D structure, along with the images, and translating it into a form that can be used in the virtual environment. This may include compression in order to handle the large amounts of data involved, and network protocols and interface work to insert the data into the system. Depending on the encoding chosen, software module may be necessary to compute the virtual views of the human or object for each entity in the system that needs to see such a viewpoint. Further processing may be required to incorporate the resulting virtual image of the human or object into the view of the rest of the virtual space”). This would be obvious for the same reason given in the rejection for claim 1.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2016/0055674 to Mullins et al. in view of U.K. PGPubs GB2524269 to Ashforth et al., further in view of U.S. PGPubs 2004/0104935 to Williamson et al., further in view of U.S. PGPubs 2017/0287301 to Taylor et al..

Regarding claim 2, Mullins et al. as modified by Ashforth et al. and Williamson et al. teach all the limitation of claim 1, but do not explicitly teach further comprising: an occupancy tracking component to track a number of active VR systems in the room.
In related endeavor, Taylor et al. teach further comprising: an occupancy tracking component to track a number of active VR systems in the room (par 0027-0029, par 0066, par 0078, par 0084, par 0098-0099, proximity sensors are used to track the user with HMD devices and object).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Mullins et al. as modified by Ashforth et al. and Williamson et al. to include further comprising: an occupancy tracking component to track a number of active VR systems in the room as taught by Taylor et al. to monitor the user's proximity relative to a perimeter of an area to generates a proximity indication which presented to the user via the proximity device and/or a VR headset based on a number of presentation modalities to view content, play a video game, conduct a virtual meeting, or perform other online-related activities without loss sensitive and reactive to the physical environment.

Regarding claim 3, Mullins et al. as modified by Ashforth et al., Williamson et al., and Taylor et al. teach all the limitation of claim 2, Taylor et al. further wherein the room is associated with different VR boundary maps associated with different numbers of VR systems (par 0027-0029, par 0071, par 0134, par 0144, “to monitoring the movement and/or proximity of the user 520, the proximity device 510 monitors other 514. These other objects can include another user operating another headset. In this case, a proximity indication is also generated and presented to either or both users via the proximity device 510 and/or the respective VR headsets”, “the flow includes an operation 1302, where the overall perimeter is defined based on a first perimeter associated with a first proximity device and a second perimeter associated with a second proximity device. The first and second proximity devices belong to the network of proximity devices. The first proximity device monitors proximity within the first perimeter that bounds a first area. Likewise, the second proximity device monitors proximity within the second perimeter that bounds a second area. In an illustration, the processor defines the first perimeter and the second perimeter based on proximity-related capabilities of the proximity devices, user preference, and/or objects in the physical environment. The overall perimeter is defined as a collection of the first perimeter and the second perimeter”). This would be obvious for the same reason given in the rejection for claim 1

Regarding claim 4, Mullins et al. as modified by Ashforth et al., Williamson et al., and Taylor et al. teach all the limitation of claim 3, Taylor et al. further wherein the VR boundary map that is identified is based on the number of active VR systems in the room (par 0027-0029, par 0071, par 0134, par 0144, “to monitoring the movement and/or proximity of the user 520, the proximity device 510 monitors other objects entering the area 514. These other objects can include another user operating another headset. In this case, a proximity indication is also generated and presented to either or both users via the proximity device 510 and/or the respective VR headsets”, “the flow 1302, where the overall perimeter is defined based on a first perimeter associated with a first proximity device and a second perimeter associated with a second proximity device. The first and second proximity devices belong to the network of proximity devices. The first proximity device monitors proximity within the first perimeter that bounds a first area. Likewise, the second proximity device monitors proximity within the second perimeter that bounds a second area. In an illustration, the processor defines the first perimeter and the second perimeter based on proximity-related capabilities of the proximity devices, user preference, and/or objects in the physical environment. The overall perimeter is defined as a collection of the first perimeter and the second perimeter”). This would be obvious for the same reason given in the rejection for claim 1

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2016/0055674 to Mullins et al. in view of U.K. PGPubs GB2524269 to Ashforth et al., further in view of U.S. PGPubs 2004/0104935 to Williamson et al., further in view of U.S. PGPubs 2017/0103574 to Faaborg et al..

Regarding claim 5, Mullins et al. as modified by Ashforth et al. and Williamson et al. teach all the limitation of claim 1, but keep silent for teaching wherein the VR boundary map is to generate virtual walls that are displayed in a head mounted display of the VR system.

    PNG
    media_image1.png
    336
    482
    media_image1.png
    Greyscale

In related endeavor, Faaborg et al. teach wherein the VR boundary map is to generate virtual walls that are displayed in a head mounted display of the VR system (Fig 4C, par 0031-0032, “the grid 410 may be essentially overlaid on the scene 400B as shown in FIG. 4B. In some embodiments, a three dimensional grid 410C may surround the scene 400C, as shown in FIG. 4C, to give the impression of depth and/or relative distance from the wall. As noted above, in some embodiments, the alert may be a visual indicator in a different form, and/or may include an audible indicator in addition to or instead of the visual indicator”).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Mullins et al. as modified by Ashforth et al. and Williamson et al. to include wherein the VR boundary map is to generate virtual walls that are displayed in a head mounted display of the VR system as taught by Faaborg et al. to encounter a real world boundary in response to detection of completion of a physical re-orientation of the head mounted electronic device in .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2016/0055674 to Mullins et al. in view of U.K. PGPubs GB2524269 to Ashforth et al..

Regarding claim 8, Mullins et al. teach a method (abstract), comprising: 
receiving, by a processor (Fig 7, par 0071-0072), information associated with a room from a virtual reality (VR) system (par 0027, par 0040, par 0044, par 0065, “the AR content generator module 214 may retrieve 3D models of virtual objects associated with a captured real world object. For example, the captured image may include a visual reference (also referred to as a marker) that consists of an identifiable image, symbol, letter, number, machine-readable code. For example, the visual reference may include a bar code, a quick response (QR) code, or an image that has been previously associated with a 3D virtual object (e.g., an image that has been previously determined to correspond to the three-dimensional virtual object). For example, a QR or other indicator may be visibly affixed next to an analog sensing device or other object”, “determine the location of the user 102 having the head mounted device 101, distance of the user 102 to the tracking sensors 112 in the physical environment 114 (e.g., sensors placed in corners of a venue or a room), the orientation of the head mounted device 101 to track what the user 102 is looking at (e.g., direction at which the head mounted device 101 is pointed, e.g., head mounted device 101 pointed towards a player on a tennis court, head mounted 101 pointed at a person in a room)” … receive a scene image with identified objects captured by a HMD device); 
comparing, by the processor (Fig 7, par 0071-0072), the information associated with the room to information associated with each room of a plurality of rooms in a stored list (par 0025, par 0040-0042, par 0044, par 0052, , par 0065-0068, par 0072-0073, par 0075, “The physical object may include a visual reference (e.g., a recognized image, pattern, or object) that the AR application can identify using predefined objects or machine vision”; “The local context recognition dataset module may include a library of virtual objects associated with real-world physical objects or references. In one example, the head mounted device 101 identifies feature points in an image of the analog and digital sensing devices A 116, B 118 to determine different planes (e.g., edges, corners, surface, dial, letters). The head mounted device 101 may also identify tracking data related to the analog and digital sensing devices A 116, B 118 (e.g., GPS location of the head mounted device 101, orientation, distance to analog and digital sensing devices A 116, B 118). If the captured image is not recognized locally at the head mounted device 101, the head mounted device 101 can download additional information (e.g., 3D model or other augmented data) corresponding to the captured image, from a database of the server 110 over the network 108….the analog and digital sensing devices A 116, B 118 in the image are tracked and recognized remotely at the server 110 using a remote context recognition dataset or any other previously stored dataset of an AR application in the server 110. The remote context recognition dataset module may include a library of virtual objects or augmented information associated with real-world physical objects or references”, 302 may determine feature points of the object based on several image frames of the object. The feature points module 302 also determines the identity of the object using any visual recognition algorithm. In another example, a unique identifier may be associated with the object. The unique identifier may be a unique wireless signal or a unique visual pattern such that the recognition module 210 can look up the identity of the object based on the unique identifier from a local or remote content database”; “The sensing device dataset 712 may store a database of images of sensing devices and corresponding identifiers and parameters. The sensing device dataset 712 may tie a particular sensing device with a particular machine or a particular location in a factory. The map dataset includes a floor plan map of a physical environment (e.g., factory), or a map of machine locations. The parameters dataset 716 may include safety parameters associated with each sensing device” …identify the object content in particular location using predefined objects or machine vision from previously stored dataset); 
obtaining, by the processor (Fig 7, par 0071-0072), a VR map associated with a matching room in the stored list based on the comparing (par 0026, par 0055-0061, par 0064-0065, par 0067, par 0073, par 0075-0076, “the AR content mapping module 216 determines the position and size of the rendered object to be displayed in relation to an image or a view of the analog sensing device. For example, the AR content mapping module 216 may map and display animation or other graphics as a layer on top of the sensing device. The AR content mapping module 216 may track the image of the sensing device and render the virtual object based on the position of the image of the sensing device in a display of the head mounted device 101. In another 216 may render portions of the objects or the scene in different colors based on the data extracted from the sensing device. … the AR content mapping module 216 may include a local rendering engine that generates a visualization of a 3D virtual object overlaid on (e.g., superimposed upon, or otherwise displayed in tandem with) an image of a physical object captured by a camera of the head mounted device 101 in the display 204 of the head mounted device 101”, “The sensing device dataset 712 may tie a particular sensing device with a particular machine or a particular location in a factory. The map dataset includes a floor plan map of a physical environment (e.g., factory), or a map of machine locations” … generate a AR content map based on identified information); and 
transmitting, by the processor (Fig 7, par 0071-0072), the VR map to the VR system (par 0032, par 0057, par 0063-0064, par 0075-0076, “the head mounted device 101 receives a visualization model corresponding to the object from the server 110”).  
But Mullins et al. keep silent for teaching obtaining, by the processor, a VR boundary map associated with a room, transmitting, by the processor, the VR boundary map to the VR system.
In realted endeavor, Ashforth et al. teach obtaining, by the processor (Fig 1, page 3, line 13-19, game console), a VR boundary map associated with a room (Figs 1 and 5, page 6, line29-36, generate a boundary map inside a room for a VR user), and transmitting, by the processor (Fig 1, page 3, line 13-19, page 8, line 20-32, game console), the VR boundary map to the VR system (page 3, line 13-19, page 4, line 1-
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Mullins et al. to include obtaining, by the processor, a VR boundary map associated with a room, transmitting, by the processor, the VR boundary map to the VR system as taught by Ashforth et al. to provide a VR boundary maps associated within the boundaries of the real world space (such as room) in a VR device to enhance the user's sense of presence and immersion in the virtual world.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2016/0055674 to Mullins et al. in view of U.K. PGPubs GB2524269 to Ashforth et al., further in view of U.S. PGPubs 2017/0287301 to Taylor et al..

Regarding claim 9, Mullins et al. as modified by Ashforth et al. teach all the limitation of claim 8, and Ashforth et al. further teach wherein the obtaining, comprises: obtaining, by the processor, the VR boundary map for the room (Figs 1 and 5, page 6, line 29-36, generate a boundary map inside a room for a VR user); and transmitting, by the processor, the VR boundary map to the VR systems (page 3, line 13-19, page 4, line 1-17, page 5, line 1-7, page 11, line 12-24, transmit the generated boundary map to HMD device with wire or wireless connection), but do not explicitly teach wherein the obtaining, comprises: detecting, by the processor, a number of VR systems in the room; 
In related endeavor, Taylor et al. teach wherein the obtaining, comprises: detecting, by the processor, a number of VR systems in the room; obtaining, by the processor, the VR boundary map for the room that is associated with the number of VR systems (par 0027-0029, par 0071, par 0134, par 0144, “to monitoring the movement and/or proximity of the user 520, the proximity device 510 monitors other objects entering the area 514. These other objects can include another user operating another headset. In this case, a proximity indication is also generated and presented to either or both users via the proximity device 510 and/or the respective VR headsets”, “the flow includes an operation 1302, where the overall perimeter is defined based on a first perimeter associated with a first proximity device and a second perimeter associated with a second proximity device. The first and second proximity devices belong to the network of proximity devices. The first proximity device monitors proximity within the first perimeter that bounds a first area. Likewise, the second proximity device monitors proximity within the second perimeter that bounds a second area. In an illustration, the processor defines the first perimeter and the second perimeter based on proximity-related capabilities of the proximity devices, user preference, and/or objects in the physical environment. The overall perimeter is defined as a collection of the first perimeter and the second perimeter”).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Mullins et al. as modified by Ashforth et al. and Williamson et al. to include wherein the obtaining, 

Regarding claim 10, Mullins et al. as modified by Ashforth et al., and Taylor et al. teach all the limitation of claim 9, and Ashforth et al. further teach wherein the obtaining, comprises: obtaining, by the processor, the VR boundary map for the room (Figs 1 and 5, page 6, line 29-36, generate a boundary map inside a room for a VR user); and transmitting, by the processor, the VR boundary map to the VR systems (page 3, line 13-19, page 4, line 1-17, page 5, line 1-7, page 11, line 12-24, transmit the generated boundary map to HMD device with wire or wireless connection). Taylor et al. further wherein the obtaining, comprises: detecting, by the processor, the number of VR systems in the room has changed to a new number of VR systems; obtaining, by the processor, the VR boundary map for the room that is associated with the new number of VR systems (par 0027-0029, par 0071, par 0097-0098, par 0100-0101, par 0121-0122, par 0134, par 0144, “to monitoring the movement and/or proximity of the user 520, the proximity device 510 monitors other objects entering the area 514. These other objects can include another user operating another headset. In this case, a proximity indication is also generated and presented to either or both users via the proximity 510 and/or the respective VR headsets”, “if the user is in the first area 1112 and the new object enters the second area 1122, the user is informed that an object has moved to the second area 1122. In comparison, if the new object enters the first area 1112 where the user is located, the user is further alerted of the proximity of the new object to the user“, “the flow includes an operation 1302, where the overall perimeter is defined based on a first perimeter associated with a first proximity device and a second perimeter associated with a second proximity device. The first and second proximity devices belong to the network of proximity devices. The first proximity device monitors proximity within the first perimeter that bounds a first area. Likewise, the second proximity device monitors proximity within the second perimeter that bounds a second area. In an illustration, the processor defines the first perimeter and the second perimeter based on proximity-related capabilities of the proximity devices, user preference, and/or objects in the physical environment. The overall perimeter is defined as a collection of the first perimeter and the second perimeter”). This would be obvious for the same reason given in the rejection for claim 1

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2016/0055674 to Mullins et al. in view of U.K. PGPubs GB2524269 to Ashforth et al., further in view of U.S. PGPubs 2004/0104935 to Williamson et al..

Regarding claim 11, Mullins et al. as modified by Ashforth et al. teach all the limitation of claim 8, the claim 11 is similar in scope to claim 7 and are rejected under the same rational.
Regarding claim 12, Mullins et al. as modified by Ashforth et al. teach all the limitation of claim 8, but do not explicitly teach wherein the transmitting, comprises: converting, by the processor, the VR boundary map from an agnostic format into a format associated with the operating system of the VR system WO 2019/231463PCT/US2018/035585 16 before the transmitting.
In related endeavor, Williamson et al. teach wherein the transmitting, comprises: converting, by the processor, the VR boundary map from an agnostic format into a format associated with the operating system of the VR system WO 2019/231463PCT/US2018/035585 16 before the transmitting (par 0066-0068, “A method for encoding this 3D structure, along with the images, and translating it into a form that can be used in the virtual environment. This may include compression in order to handle the large amounts of data involved, and network protocols and interface work to insert the data into the system. Depending on the encoding chosen, software module may be necessary to compute the virtual views of the human or object for each entity in the system that needs to see such a viewpoint. Further processing may be required to incorporate the resulting virtual image of the human or object into the view of the rest of the virtual space”).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Mullins et al. as modified by Ashforth et al. to include wherein the transmitting, comprises: converting, by the processor, the VR boundary map from an agnostic format into a format associated with the operating system of the VR system WO 2019/231463PCT/US2018/035585 16before the transmitting to use and tramitte a range map  as a basis for Image-Based Rendering to provide a virtual reality .

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2016/0055674 to Mullins et al. in view of U.K. PGPubs GB2524269 to Ashforth et al., further in view of U.S. PGPubs 2017/0287301 to Taylor et al..

Regarding claim 13, Mullins et al. teach a non-transitory machine-readable storage medium encoded with instructions executable by a processor, the machine-readable storage medium comprising (par 0085, par 0092, par 0098-0099):
instructions to receive a request from a VR system located in the room, wherein the request includes room identification information associated with the room (par 0027, par 0040, par 0044, par 0065, “the AR content generator module 214 may retrieve 3D models of virtual objects associated with a captured real world object. For example, the captured image may include a visual reference (also referred to as a marker) that consists of an identifiable image, symbol, letter, number, machine-readable code. For example, the visual reference may include a bar code, a quick response (QR) code, or an image that has been previously associated with a 3D virtual object (e.g., an image that has been previously determined to correspond to the three-dimensional virtual object). For example, a QR or other indicator may be visibly affixed next to an analog sensing device or other object”, “determine the location of the user 102 having the head mounted device 101, distance of the user 102 to the tracking sensors 112 in the physical environment 114 (e.g., sensors placed in corners of a venue 101 to track what the user 102 is looking at (e.g., direction at which the head mounted device 101 is pointed, e.g., head mounted device 101 pointed towards a player on a tennis court, head mounted device 101 pointed at a person in a room)” … receive a scene image with identified objects captured by a HMD device);
instructions to obtain the VR map for the room based on the room identification information (par 0026, par 0055-0061, par 0064-0065, par 0067, par 0073, par 0075-0076, “the AR content mapping module 216 determines the position and size of the rendered object to be displayed in relation to an image or a view of the analog sensing device. For example, the AR content mapping module 216 may map and display animation or other graphics as a layer on top of the sensing device. The AR content mapping module 216 may track the image of the sensing device and render the virtual object based on the position of the image of the sensing device in a display of the head mounted device 101. In another example, the AR content mapping module 216 may render portions of the objects or the scene in different colors based on the data extracted from the sensing device. … the AR content mapping module 216 may include a local rendering engine that generates a visualization of a 3D virtual object overlaid on (e.g., superimposed upon, or otherwise displayed in tandem with) an image of a physical object captured by a camera of the head mounted device 101 in the display 204 of the head mounted device 101”, “The sensing device dataset 712 may tie a particular sensing device with a particular machine or a particular location in a factory. The map dataset includes a floor plan map of a physical  … generate a AR content map based on identified information); and 
instructions to transmit the VR map to the VR system (par 0032, par 0057, par 0063-0064, par 0075-0076, “the head mounted device 101 receives a visualization model corresponding to the object from the server 110”).  
But Mullins et al. keep silent for teaching instructions to obtain the VR boundary map for the room based on the room identification information, and 
instructions to transmit the VR boundary map to the VR system.
In related endeavor, Ashforth et al. teach instructions to obtain the VR boundary map for the room based on the room identification information (Figs 1 and 5, page 6, line29-36, generate a boundary map inside a room for a VR user), and 
instructions to transmit the VR boundary map to the VR system (page 3, line 13-19, page 4, line 1-17, page 5, line 1-7, page 11, line 12-24, transmit the generated boundary map to HMD device with wire or wireless connection).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Mullins et al. to include instructions to obtain the VR boundary map for the room based on the room identification information, and instructions to transmit the VR boundary map to the VR system as taught by Ashforth et al. to provide a VR boundary maps associated within the boundaries of the real world space (such as room) in a VR device to enhance the user's sense of presence and immersion in the virtual world.

instructions to receive a virtual reality (VR) boundary map associated with a room from a generating VR system.
In related endeavor, Taylor et al. teach instructions to receive a virtual reality (VR) boundary map associated with a room from a generating VR system (par 0027-0029, par 0071, par 0134, par 0144, “to monitoring the movement and/or proximity of the user 520, the proximity device 510 monitors other objects entering the area 514. These other objects can include another user operating another headset. In this case, a proximity indication is also generated and presented to either or both users via the proximity device 510 and/or the respective VR headsets”, “the flow includes an operation 1302, where the overall perimeter is defined based on a first perimeter associated with a first proximity device and a second perimeter associated with a second proximity device. The first and second proximity devices belong to the network of proximity devices. The first proximity device monitors proximity within the first perimeter that bounds a first area. Likewise, the second proximity device monitors proximity within the second perimeter that bounds a second area. In an illustration, the processor defines the first perimeter and the second perimeter based on proximity-related capabilities of the proximity devices, user preference, and/or objects in the physical environment. The overall perimeter is defined as a collection of the first perimeter and the second perimeter”).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Mullins et al. as modified by Ashforth et al. to include instructions to receive a virtual reality (VR) 

Regarding claim 14, Mullins et al. as modified by Ashforth et al., and Taylor et al. teach all the limitation of claim 9, and Taylor et al. further teach wherein the VR boundary map is selected from a plurality of VR boundary maps for the room based on a number of VR systems in the room and an application executed by the VR system (par 0027-0029, par 0071, par 0134, par 0144, “to monitoring the movement and/or proximity of the user 520, the proximity device 510 monitors other objects entering the area 514. These other objects can include another user operating another headset. In this case, a proximity indication is also generated and presented to either or both users via the proximity device 510 and/or the respective VR headsets”, “the flow includes an operation 1302, where the overall perimeter is defined based on a first perimeter associated with a first proximity device and a second perimeter associated with a second proximity device. The first and second proximity devices belong to the network of proximity devices. The first proximity device monitors proximity within the first perimeter that bounds a first area. Likewise, the second proximity device monitors proximity within the second perimeter that bounds a second area. In an illustration, the processor defines the first perimeter and the second perimeter based on proximity-

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2016/0055674 to Mullins et al. in view of U.K. PGPubs GB2524269 to Ashforth et al., further in view of U.S. PGPubs 2017/0287301 to Taylor et al., further in view of U.S. PGPubs 2015/0002507 to Ambrous et al..

Regarding claim 15, Mullins et al. as modified by Ashforth et al. and Taylor et al. teach all the limitation of claim 13, but keep silent for teaching wherein the VR boundary provides virtual walls that limit a play space of the VR system to an area that is less than an entire area of the room.

    PNG
    media_image2.png
    280
    459
    media_image2.png
    Greyscale


It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Mullins et al. as modified by Ashforth et al. and Taylor et al. to include wherein the VR boundary provides virtual walls that limit a play space of the VR system to an area that is less than an entire area of the room as taught by Ambrous et al. to generate detailed mapping of the environment identifying the shapes and positions of real objects in a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556. The examiner can normally be reached 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIN . GE
Examiner
Art Unit 2616



/JIN GE/Primary Examiner, Art Unit 2616